Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.   	Claims 1 -12 were withdrawn by the Examiner.
3.    	Claim 13 was previously cancelled.
4.	Examiner would like to thank David Zibelli for considering the Examiner’s proposed amendment. No agreement was reached. 
5.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Response to Arguments
6.	Applicant’s arguments filed on 03/09/2021, with respect to the 35 U.S.C. 103 rejection of claims 14-16 over Brennan (U.S. Publication No. 2006/0168020, hereinafter, “Brennan”) in view of Kaliski (U.S. Publication No. 2014/0123301, hereinafter, “Kaliski”), Toumayan (U.S. Publication No. 2016/0189193, hereinafter, “Toumayan”) and Main (U.S. Publication No. 2016/0301680, hereinafter “Main”), and rejected claims 17-31 as being unpatentable over in view of Kaliski, and further in view of Toumayan and Lavey (U.S. Patent No. 6,023,698), and further in view of Main have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of arguments.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.
Publication No. 20060168020 hereinafter Brennan in view of U.S. Publication No.
20140123301 hereinafter Kaliski, and further in view of U.S. Publication
No. 20120311684 hereinafter Paulsen.

As per claim 14, Brennan discloses:
A computer-implemented method for providing a registration data directory service (RDDS) (para 0014 “In accordance with an embodiment of the present
invention, each and every of the postal mail address, telephone number and e-mail address of a registrant in a whois record can all be changed to an alternate postal mail address, telephone number and e-mail address, while the 
obtaining, at a hardware processor of the RDDS (para 0033 and 0037),
a RDDS query comprising a location assertion from a RDDS client (para 0021 "As used herein, "contact information" includes postal mail address(es), e-mail address(es) and telephone number that are displayed in a whois record.
A "contact" is an individual address displayed in a whois record, and can include a postal address, e-mail address and/or a telephone number. "Correspondence" is any communication addressed to any contact information.” para 0022 “The registrant's actual e-mail address can be replaced by an alternate e-mail address that can be changed periodically to defeat data miners.” para 0028 “The registration server 301 can receive from an applicant 304 a request to register a domain name using a privacy service in accordance with an embodiment of the present invention. The registration server 301 can collect the applicant's 304 name and contact information, and then can register the domain name (the applicant 304 thus becomes the registrant 304) with the
registrant's name and alternate contact information. A record including the registrant's 304 domain name, name, contact information and privacy services preferences can be stored at privacy database 302. The registrant's 304 preferences can include a sender list, correspondence forwarding options,
alternate registrant contact information (i.e., alternate addresses at which the registrant 304 can be contacted directly), an indication as to whether the registrant 304 has elected to have the domain name registration Para 0033 “For example, privacy instructions 403 executing on processor 401 can receive a request for private registration for a domain name from a registration server. The request can include the registrant's name and contact information. The executing privacy instructions 403 can cause the domain name to be registered with the registrant's name and entirely with alternate contact information.”);
determining, by the hardware processor of the RDDS, that personally identifying information (Pll) is needed in responding to the RDDS query; providing, by the RDDS, a request for Pll for the RDDS query from a privacy provider, wherein the request comprises the location assertion (para 0033 “For example, privacy instructions 403 executing on processor 401 can receive a request for private registration for a domain name from a registration server. The request can include the registrant's name and contact information. The executing privacy instructions 403 can cause the domain name to be registered with the registrant's name and entirely with alternate contact information.”);

Brennan does not disclose:
obtaining, a query for user data and location assertion, wherein the location assertion comprises a device location generated by a device of the RDDS client;
determining, based on assessment of the location assertion, that personally identifying information (Pll) of the user

Kaliski discloses:
obtaining, by the hardware processor of the RDDS, the Pll for the RDDS query; and providing, by the RDDS, a response to the RDDS query to the RDDS client, wherein the response comprises Pll (para 0010 “In another implementation, the domain name related request is a request for information pertaining to the domain name, such as an IP address, name server data, WHOIS data, and the like. In response, the requested information may be returned which may be optionally encrypted in whole or in part with an encryption key based on the domain name.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing an alternative postal mail address in a whois record of Brennan to including obtaining, by the RDDS, the P11 for the RDDS query; and providing, by the RDDS, a response to the RDDS query to the RDDS client, wherein the response comprises Pll, as taught by Kaliski.
The motivation would have been to preserve privacy for other types of data retrieval related to domain names or other lists or registration.

Brennan in view of Kaliski does not disclose:
obtaining, a query for user data and location assertion

determining, based on assessment of the location assertion, that personally identifying information (Pll) of the user

	Paulsen discloses:
obtaining, a query for user data and location assertion, wherein the location assertion comprises a device location generated by a device of the RDDS client (Fig. 1, para 0035 “In various embodiments, the user may further be requested to enter a username and/or password, shown as Step 102. For instance, in one particular embodiment, the registration webpage provides a text box for the user to enter a username and a text box for the user to enter a password.” Para 0036 “Once the user has entered a valid username and password (if required), the website's system redirects the user to the OSP's system, shown as Step 103. For instance, in one embodiment, the website's system redirects the user to a corresponding registration webpage hosted by the OSP's website. In Step 104, the OSP's system receives the user's username. Further, in particular embodiments, the OSP's system also retrieves a fingerprint for the user's computing device being used to access the OSP's webpage. For instance, the system may retrieve the IP address being used by the user's device and/or the MAC address for the user's device.” Para 0039 “At this point, the OSP's system determines whether the registration of the user is successful, shown as Step 107. To accomplish this, in various embodiments, the OSP's system conducts a number of checks based on the registration information gathered about the user. For example, in one particular embodiment, the OSP's system conducts a location check to determine whether the user is located in a jurisdiction in which the types of transaction activities associated with website are permitted. As is described in more detail below, the location check may be any one of a geo-IP check system, a registration correlation system, a mobile locator system, a wireless locator system, and/or a latency analysis system, and the OSP's system may conduct one or more of these checks according to various embodiments.”);
determining, based on assessment of the location assertion, that personally identifying information (Pll) of the user (Fig. 5, element 503a, para 0072 “In particular embodiments, the registration module 500 invokes a location check in response to receiving the user's device fingerprint (e.g., device's IP address), shown as Step 503A.” Para 0073 “Therefore, the registration module 500 provides the device fingerprint to the third party provider and the provider returns the location of the user's device 301 to the registration module 500. The location may be accurate to various degrees depending on the embodiment. For instance, the location may be accurate to the national level, the state level, the city/town/area level, and/or within a certain number of feet, all depending on the third party provider's capability and the degree of accuracy desired for particular applications.” Fig. 5, element 504a Para 0075 “In Step 504A, the registration module 500 according to various embodiments captures additional registration details from the user. In particular embodiments, the user may enter the details  The additional registration details may include a variety of different information according to various embodiments. For instance, such details may include the user's full name, email address, date-of-birth, gender, home address, landline telephone number, mobile telephone number, social security number, driver's license number and state or country, and device fingerprint. In addition, some of these details may be mandatory such as full name, email address, date-of-birth, gender, and home address. Further, the registration details may indicate what types of transaction activities the user wishes to register for so that the user may engage in such activities on the websites associated with the OSP.” Fig. 5, element 505a validates the additional registration data, element 506a, performs a look-up against a jurisdiction database to which the user is located, and after fraud checks, a unique user identifier is generated to perform transactions associated with the website associated with a specific domain name i.e., paragraph 0027)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing an alternative postal mail address in a whois record of Brennan in view of Kaliski to including the method of obtaining, a query for user data and location assertion, wherein the location assertion comprises a device location generated by a device of the RDDS client, as taught by Paulsen.


As per claim 15, Brennan in view of Kaliski and Paulsen discloses:
The computer-implemented method of claim 14, wherein the Pll is encrypted by a hardware processor of privacy provider (Kaliski para 0010,
0028, 0039 and 0046).

As per claim 16, Brennan in view of Kaliski and Paulsen discloses:
The computer-implemented method of claim 14, wherein the Pll is encrypted by the hardware processor of the RDDS (Kaliski para 0073).


7. 	Claims 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Brennan in view of Kaliski, and further in view of U.S. Patent No. 6,023,698 hereinafter Lavey, and further in view of U.S. Publication No. 2016/0189193 hereinafter Toumayan, and further in view of Main.

As per claim 17, Brennan discloses:
A computer-implemented method for providing a registration data directory service (RDDS) (para 0014 “In accordance with an embodiment of the present invention, each and every of the postal mail address, telephone number 
determining, by the hardware processor (para 0033 and 0034), a mechanism to provide the one or more processing indicators to the RDDS (para 0028, 0033, and 0034-0036);

Brennan does not disclose:
determining, by a hardware processor of a RDDS client, that options not covered by a RDDS protocol are needed for responding to a RDDS query for registration data of a user;
determining, by the hardware processor, one or more processing indictors for selective cryptographic processing to be put in a HTTP request or a HTTPS request to the RDDS;
and providing, by the RDDS client, an authentication token comprising a location and either the HTTP request or the HTTPS request to the RDDS
a location assertion comprising a location of a device of the RDDS client

Kaliski discloses:
determining, by a hardware processor of a RDDS client, that options not covered by a RDDS protocol are needed for responding to a RDDS query; determining, by the hardware processor, one or more processing indictors for (para 0071 “That is, even the tokenizing authority 140 need not be able to recover the domain name from the tokenized domain name. The tokenizing process only needs to be able to map domain names forward to tokenized domain names, which can then be compared while preserving the privacy of the domain names, themselves.” para 0074 “Fig. 7 illustrates an example process 700 that receives a domain name and information associated with or corresponding to the domain name, and processes the received data so that the domain name information may be made available in an encrypted format. Because of the encrypted format, users 110 are unable to recover the underlying information without first obtaining a corresponding decryption key. In step 710, the tokenizing authority 140 may receive a domain name from the domain name's registry 130 (or a registrar 120 should circumstances permit). The domain name is tokenized in step 720. It may be noted that because domain name variants would not generally be desired as described above, the tokenization process would not typically perform splitting on the domain name to generate multiple tokenized formats. However, splitting may still be done if domain name variants would be desired for some reason. Also in step 720, one or more encryption keys are generated from the domain name for use in optionally encrypting some or all of the domain name information. In step 730, the tokenized domain name and encryption key are returned to the one or more registries 130.” Para 0077 “In particular, a registrar 120 or one or more registries 130 supporting a tokenized database of domain names and corresponding information, as well as a tokenizing authority 140 may each A service offering privacy preserving registry browsing may charge users on a subscription or per use basis. Alternatively, a third-party account manager may serve as an intermediary between a potential registrant 110 or domain name information browser and the tokenizing authority 140 or other entity or service. The third-party account manager could serve as an additional abstraction buffer between the security conscious user and the one or more registries 130 or registrar 120. In the case where the tokenizing authority 140 is trusted, the tokenizing authority 140 may be a good candidate to serve as an account manager for the purpose of monetizing privacy preserving registry browsing.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing an alternative postal mail address in a whois record of Brennan to include determining, by a hardware processor of a RDDS client, that options not covered by a RDDS protocol is needed for responding to a RDDS query, as taught by Kaliski.
The motivation would have been to preserve privacy for other types of data retrieval related to domain names or other lists or registration.

Brennan in view of Kaliski does not disclose:
a RDDS query for registration data of a user
processing to be put in a HTTP request or a HTTPS request to the RDDS;

a location assertion comprising a location of a device of the RDDS client

Lavey discloses:
processing to be put in a HTTP request or a HTTPS request to the RDDS; and providing, by the RDDS client, the HTTP or the HTTPS request to the RDDS (Col. 6 Lines 24-59 “The information passed to an online resource site from an application incorporating the present invention
are HTTP tokens containing information for gaining access to the online resource site and for gaining access to the requested information. There are three token types used by the present invention: a registration token, an identification token and an object request token. A registration token is used the first time that a user connects to an online resource, or whenever registration information changes, such as when a new ISP is selected. An identification token is used the first time during each session that a user requests an online component, thus identifying the user to the online resource. A object request token is used for requesting objects from an online resource. A token containing information for transmission exists in a native format in the programming language structure used by the application, such as a C++ structure. Before transmission, the token is converted at the application level from a native format token into a token in a URL-encoded format. The URL portion of the encoded token determines the destination of the token and the server application that will Other information, such as user identification and password information, is transmitted using HTTP request header fields that are generated by TRUE/IP function calls.”)
and providing, by the RDDS client, either the HTTP request or the HTTPS request to the RDDS (Col. 6 Lines 24-59)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing an alternative postal mail address in a whois record of Brennan in view Kaliski of to include processing to be put in a HTTP or a HTTPS request to the RDDS; and providing, by the RDDS client, the HTTP or the HTTPS request to the RDDS, as taught by Lavey.
The motivation would have been to provide a convenient seamless connection to the Internet for communicating with an online site, such as for registering with the online server site and receiving data for augmenting 

Brennan in view of Kaliski and Lavey does not disclose:
a RDDS query for registration data of a user
and providing, by the RDDS client, an authentication token comprising a location and either the HTTP request or the HTTPS request to the RDDS
a location assertion comprising a location of a device of the RDDS client

Toumayan discloses:
providing, by the RDDS client, an authentication token comprising a location and either the HTTP request or the HTTPS request to the RDDS (para 0029 “Once the web server 102 has received the client request, it examines the value of various authorization parameters at 204. These authorization parameter values may be included in the HTTP request sent from the client, or may be determined by server 102. For example, the server 102 may examine the information contained in the HTTP request headers including the referring Internet Protocol (IP) address and the referring URL. The server may also determine the location of the client computer 106 such as by examining location parameter values in the HTTP request sent by client computer 106, or by determining the location of client computer 106 using geolocation software.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method 
The motivation would have been to obtain device information generated by a device within an http or https to properly determine a location of a device.

Brennan in view of Kaliski, Lavey and Toumayan does not disclose:
a RDDS query for registration data of a user, a location assertion comprising a location of a device of the RDDS client

	Paulsen discloses:
a RDDS query for registration data of a user, a location assertion comprising a location of a device of the RDDS client (Fig. 1, para 0035 “In various embodiments, the user may further be requested to enter a username and/or password, shown as Step 102. For instance, in one particular embodiment, the registration webpage provides a text box for the user to enter a username and a text box for the user to enter a password.” Para 0036 “Once the user has entered a valid username and password (if required), the website's system redirects the user to the OSP's system, shown as Step 103. For instance, in one embodiment, the website's system redirects the user to a corresponding registration webpage hosted by the OSP's website. In Step 104, the OSP's system receives the user's username. Further, in particular embodiments, the OSP's system also retrieves a fingerprint for the user's computing device being used to access the OSP's webpage. For instance, the system may retrieve the IP address being used by the user's device and/or the MAC address for the user's device.” Para 0039 “At this point, the OSP's system determines whether the registration of the user is successful, shown as Step 107. To accomplish this, in various embodiments, the OSP's system conducts a number of checks based on the registration information gathered about the user. For example, in one particular embodiment, the OSP's system conducts a location check to determine whether the user is located in a jurisdiction in which the types of transaction activities associated with website are permitted. As is described in more detail below, the location check may be any one of a geo-IP check system, a registration correlation system, a mobile locator system, a wireless locator system, and/or a latency analysis system, and the OSP's system may conduct one or more of these checks according to various embodiments.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing an alternative postal mail address in a whois record of Brennan in view of Kaliski to including a RDDS query for registration data of a user, a location assertion comprising a location of a device of the RDDS client, as taught by Paulsen.
The motivation would have been to obtain device information generated by a device to determine a location of a device to properly provided a registered website to an authorized user and device.


As per claim 18, Brennan in view of Kaliski, Lavey, Toumayan and Paulsen discloses:
The computer-implemented method of claim 17, wherein the one or more processing indicators identify selective encryption (Kaliski para 0010, 0028,
0039 and 0046).

As per claim 19, Brennan in view of Kaliski, Lavey, Toumayan and Paulsen discloses:
The computer-implemented method of claim 17, wherein the one or more processing indicators identify encryption methods (Kaliski Figs. 6-8, para 0037, 0044, 0064 and 0070).

As per claim 20, Brennan in view of Kaliski, Lavey, Toumayan and Paulsen discloses:
The computer-implemented method of claim 17, wherein the one or more processing indicators identify decryption methods (Kaliski para 0076, 0089 and 0093).

As per claim 21, Brennan in view of Kaliski, Lavey, Toumayan and Paulsen discloses:

As per claim 22, Brennan in view of Kaliski, Lavey, Toumayan and Paulsen discloses:
The computer-implemented method of claim 17, wherein the one or more processing indicators identify RDDS data selectively included or excluded (Kaliski para 0010, 0028, 0039, 0046, 0074, 0076, 0089 and 0093).

As per claim 23, Brennan in view of Kaliski, Lavey, Toumayan and Paulsen discloses:
The computer-implemented method of claim 17, wherein the mechanism comprises formatting the one or more processing indicators in a HTTP header, or formatting the one or more processing indicators in a query portion of a URL, or formatting the one or more processing indicators in an authentication and/or an authorization token, or formatting the one or more processing indicators in an end-point of the URL (Lavey Figs. 2 and 3, Col. 6 Lines 24-59).

As per claim 24, the implementation of the method of claim 17 will execute the method of claim 24. The claim is analyzed with respect to claim 17.

As per claim 25, the claim is analyzed with respect to claim 18.

As per claim 26, the claim is analyzed with respect to claim 19.

As per claim 27, the claim is analyzed with respect to claim 20.

As per claim 28, the claim is analyzed with respect to claim 21.

As per claim 29, the claim is analyzed with respect to claim 22.

As per claim 30, the claim is analyzed with respect to claim 23.

As per claim 31, Brennan in view of Kaliski, Lavey, Toumayan and Paulsen discloses:
The computer-implemented method of claim 17, wherein the method comprises providing the location assertion through a channel independent of the HTTP request or the HTTPS request (Toumayan para 0029 and 0067).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	U.S. Publication No. 20070262860 discloses on 0235 “FIG. 24 shows an algorithm A14 for jurisdiction prediction using GPS, A-GPS, or RF location. The algorithm is usable for mobile devices 100 and other electronic devices with GPS capability. In one embodiment, an algorithm may employ a method such as ray tracing or the like to determine if the current or other location(s) is within the jurisdiction, territory or other boundary. In another embodiment, an algorithm may employ a hybrid method using ray tracing using bounding methods that are well-known in the literature. In other embodiments, an algorithm may employ a method of looking up records or queries to one or more datatables to determine the jurisdiction. For example, databases of geographical information of the type maintained by the U.S. Census Bureau such as the TIGER database has various datafields including latitude, longitude, county, state, and so on. In another example, each jurisdiction has geographical information on the boundary of its jurisdiction and the boundaries of the subdivisions of its jurisdiction.” Para 0238 “FIG. 26 shows an algorithm A15 for jurisdiction prediction using IP address. The algorithm is usable for electronic devices 110 and may be usable for mobile devices under a protocol for mobile devices such as mobile IP. In one embodiment, an algorithm employs a look-up table to determine the jurisdiction of the device similar to the algorithm Whois datatable of IP addresses maintained by ARIN of Santa Monica, Calif.”
 
(Commonly owned, different inventive entity dated 3/26/2016)- U.S. Publication No. 20170279762 discloses on para 0054 “At 520, at least one hardware processor of the server of the registrar determines a privacy provider from one or more privacy providers located in different geographic locations to service the request based on a legal jurisdiction that can be represented by a geographic location of the registrant. At 525, the registrar forwards the request to the privacy provider that was determined. The privacy provider can collect the legally restricted private/personal information from the registrant and store it in a location that is legally acceptable to the legal jurisdiction applicable to the registrant. At 530, the registrar obtains a cloaked identifier from the privacy provider. The cloaked identifier can be used as the identity of the registrant to contact the registrant without revealing the true identity of the registrant. Alternatively, the registrar can obtain another request, from the registrant, to provision the named resource using the cloaked identifier. At 535, the registrar provisions the named resource using the cloaked identifier. The registrar can register the cloaked identifier and a public key of the registrant in a DNS registry. The cloaked identifier and the public key of the registrant can be registered in the DNS registry using, for example, a S/MIME A-type DNS resource record. Alternatively, the registrant can provide a public key certificate, such as a X.509 certificate, to the privacy provider or the registrar, which is signed by a trusted third party, such as a certificate authority, to exchange the public keys needed for signature verification. Optionally, the registrar can provide the information to a Whois or RDAP service. At 540, the method can end.”
 
U.S. Publication No. 20170195286 discloses on paragraph 0017 “Target shared registry system 110 includes WHOIS database server 112, domain name system server 114, and target domain name registration component 116. WHOIS database server 112 stores information pertaining to the registered users or assignees of various resources, such as registered domain names. Whitelist domain name registration component 126 is invoked by a registry system to register whitelist domain names on behalf of a registrant and/or registrar in response to receiving an indication that the registrant and/or registrar have been pre-approved by a corresponding verification system. Prune whitelist component 128 may be invoked by whitelist shared registry system 120 periodically (e.g., once per second, once per minute, hourly, daily, weekly, monthly) to remove expired whitelist domain names from whitelist shared registry system 120. Domain name verification systems 150 include verify domain name registration component 155. Each registrar 130 manages the reservation of domain names offered by a shared registry system to registrants. For example, ICANN-accredited Internet domain name registrar GODADDY manages millions of domain names on behalf of millions of customers. Each registrant 140 represents an individual or entity (e.g., a corporation) that has registered or would like to register one or more domain names. Each verification system 150 is responsible for controlling or overseeing particular registrations. For example, one verification system may oversee registrations within a particular top level domain (or subdomain), such as ".management," ".seattle.community," ".east.kingcounty.community," and so on. As another example, one verification system may oversee registrations by particular domain registrars or registrants, such as all registrars or registrants within a particular country or jurisdiction. In some cases, each domain name registration system must obtain oversight or control permissions from the shared registry system responsible for the corresponding top level domain. For example, DOMING pizza may want to oversee registrations in the "dominos.pizza" subdomain of the ".pizza" top level domain. In this example, DOMING PIZZA could request permission from DONUTS Inc. (the registry operator that manages the ".pizza" top level domain) to ensure that, for example, only affiliates or franchisees can register domain names under the "dominos.pizza" subdomain. If granted, DOMING PIZZA could establish a verification system to oversee and control registrations within the reserved or protected "dominos.pizza" subdomain. Verification systems may exist to comply with local legal requirements. A registry operator may charge a fee to allow another entity to establish or otherwise use a whitelist domain name registry system. In some embodiments the systems and various components of environment 100 communicate via network 170 or directly via wired or wireless communication connections (e.g., radio frequency, WIFI, BLUETOOTH).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491